Exhibit 10.4

 

AMENDED AND RESTATED

EMERGE INTERACTIVE, INC.

1999 EQUITY COMPENSATION PLAN

 

The purpose of the eMerge Interactive, Inc. 1999 Equity Compensation Plan (the
“Plan”) is to provide (i) designated employees of eMerge Interactive, Inc. (the
“Company”) and its subsidiaries, (ii) individuals to whom an offer of employment
has been extended, (iii) certain advisors who perform services for the Company
or its subsidiaries, and (iv) non-employee members of the Board of Directors of
the Company (the “Board”) with the opportunity to receive grants of incentive
stock options, nonqualified stock options, stock appreciation rights, restricted
stock and performance units. The Company believes that the Plan will encourage
the participants to contribute materially to the growth of the Company, thereby
benefiting the Company’s stockholders, and will align the economic interests of
the participants with those of the stockholders.

 

1. Administration

 

(a) Committee. The Plan shall be administered and interpreted by a committee
appointed by the Board (the “Committee”). The Committee shall consist of two or
more persons appointed by the Board, all of whom may be “outside directors” as
defined under section 162(m) of the Internal Revenue Code of 1986, as amended
(the “Code”) and related Treasury regulations and may be “non- employee
directors” as defined under Rule 16b-3 under the Securities Exchange Act of
1934, as amended (the “Exchange Act”). Except to the extent prohibited by
applicable law or the applicable rules of a stock exchange, the Committee may
allocate all or any portion of its responsibilities and powers to any one or
more of its members or may delegate all or any part of its responsibilities and
powers to any person or persons selected by it. The Committee may revoke any
such allocation or delegation at any time. If the Committee does not exist, or
for any other reason determined by the Board, the Board may take any action
under the Plan that would otherwise be the responsibility of the Committee.

 

(b) Committee Authority. The Committee shall have the sole authority to (i)
determine the individuals to whom grants shall be made under the Plan, (ii)
determine the type, size and terms of the grants to be made to each such
individual, (iii) determine the time when the grants will be made and the
duration of any applicable exercise or restriction period, including the
criteria for exercisability and the acceleration of exercisability, and (iv)
deal with any other matters arising under the Plan.

 

(c) Committee Determinations. The Committee shall have full power and authority
to administer and interpret the Plan, to make factual determinations and to
adopt or amend such rules, regulations, agreements and instruments for
implementing the Plan and for the conduct of its business as it deems necessary
or advisable, in its sole discretion. The Committee’s interpretations of the
Plan and all determinations made by the Committee pursuant to the powers vested
in it hereunder shall be conclusive and binding on all persons having any

 

A-1



--------------------------------------------------------------------------------

interest in the Plan or in any awards granted hereunder. All powers of the
Committee shall be executed in its sole discretion, in the best interest of the
Company, not as a fiduciary, and in keeping with the objectives of the Plan and
need not be uniform as to similarly situated individuals.

 

2. Grants

 

Awards under the Plan may consist of grants of incentive stock options as
described in Section 5 (“Incentive Stock Options”), nonqualified stock options
as described in Section 5 (“Nonqualified Stock Options”) (Incentive Stock
Options and Nonqualified Stock Options are collectively referred to as
“Options”), restricted stock as described in Section 6 (Restricted Stock”),
stock appreciation rights as described in Section 7 (“SARs”), and performance
units as described in Section 8 (“Performance Units”) (hereinafter collectively
referred to as “Grants”). All Grants shall be subject to the terms and
conditions set forth herein and to such other terms and conditions consistent
with this Plan as the Committee deems appropriate and as are specified in
writing by the Committee to the individual in a grant instrument (the “Grant
Instrument”) or an amendment to the Grant Instrument. The Committee shall
approve the basic form and provisions of each Grant Instrument. Grants under a
particular Section of the Plan need not be uniform as among the grantees.

 

3. Shares Subject to the Plan

 

(a) Shares Authorized. Subject to the adjustment specified below, the aggregate
number of shares of common stock of the Company (“Company Stock”) that may be
issued or transferred under the Plan is 9,000,000 shares. The maximum aggregate
number of shares of Company Stock that shall be subject to Grants made under the
Plan to any individual during any calendar year shall be 625,000 shares. The
shares may be authorized but unissued shares of Company Stock or reacquired
shares of Company Stock, including shares purchased by the Company on the open
market for purposes of the Plan. If and to the extent Options or SARs granted
under the Plan terminate, expire, or are canceled, forfeited, exchanged or
surrendered without having been exercised, or if any shares of Restricted Stock
or Performance Units are forfeited, the shares subject to such Grants shall
again be available for purposes of the Plan. If a SAR is exercised and settled
in Company Stock, the Plan’s share authorization shall be reduced by the number
of shares for which the SAR was exercised.

 

(b) Adjustments. If there is any change in the number or kind of shares of
Company Stock outstanding (i) by reason of a stock dividend, spin-off,
recapitalization, stock split or combination or exchange of shares, (ii) by
reason of a merger, reorganization or consolidation in which the Company is the
surviving corporation, (iii) by reason of a reclassification or change in par
value, or (iv) by reason of any other extraordinary or unusual event affecting
the outstanding Company Stock as a class without the Company’s receipt of
consideration, or if the value of outstanding shares of Company Stock is
substantially reduced as a result of a spin-off or the Company’s payment of an
extraordinary dividend or distribution, the maximum number of shares of Company
Stock available for Grants, the maximum number of shares of Company Stock that
any individual participating in the Plan may be granted in any year, the number
of shares covered by outstanding Grants, the terms of outstanding Grants, the
kind of shares issued under the Plan, and the price per share or the applicable
market value of

 

A-2



--------------------------------------------------------------------------------

such Grants shall be appropriately adjusted by the Committee to reflect any
increase or decrease in the number of, or change in the kind or value of, issued
shares of Company Stock to preclude, to the extent practicable, the enlargement
or dilution of rights and benefits under such Grants; provided, however, that
any fractional shares resulting from such adjustment shall be eliminated by
rounding any portion of a share equal to .5 or greater up, and any portion of a
share equal to less than .5 down, in each case to the nearest whole number. Any
adjustments determined by the Committee shall be final, binding and conclusive.

 

4. Eligibility for Participation

 

(a) Eligible Persons. All employees of the Company and its subsidiaries
(“Employees”), including Employees who are officers or members of the Board,
individuals to whom an offer of employment has been extended (“New Hire”), and
members of the Board who are not Employees (“Non-Employee Directors”) shall be
eligible to participate in the Plan. Advisors who perform services to the
Company or any of its subsidiaries (“Key Advisors”) shall be eligible to
participate in the Plan if the Key Advisors render bona fide services and such
services are not in connection with the offer or sale of securities in a
capital-raising transaction.

 

(b) Selection of Grantees. The Committee shall select the Employees, New Hires,
Non-Employee Directors and Key Advisors to receive Grants and shall determine
the number of shares of Company Stock subject to a particular Grant in such
manner as the Committee determines. Employees, New Hires, Key Advisors and
Non-Employee Directors who receive Grants under this Plan shall hereinafter be
referred to as “Grantees.”

 

5. Granting of Options

 

(a) Number of Shares. The Committee shall determine the number of shares of
Company Stock that will be subject to each Grant of Options to Employees, New
Hires, Non-Employee Directors and Key Advisors.

 

(b) Type of Option and Price.

 

(i) The Committee may grant Incentive Stock Options that are intended to qualify
as “incentive stock options” within the meaning of section 422 of the Code,
Nonqualified Stock Options that are not intended so to qualify, or any
combination of Incentive Stock Options and Nonqualified Stock Options, all in
accordance with the terms and conditions set forth herein. Incentive Stock
Options may be granted only to Employees. Nonqualified Stock Options may be
granted to Employees, New Hires, Non-Employee Directors and Key Advisors.

 

(ii) The purchase price (the “Exercise Price”) of Company Stock subject to an
Option shall be determined by the Committee and may be equal to, greater than,
or less than the Fair Market Value (as defined below) of a share of Company
Stock on the date the Option is granted, provided, however, that (x) the
Exercise Price of an Incentive Stock Option shall be equal to, or greater than,
the Fair Market Value of a share of Company Stock on the date the Incentive
Stock Option is granted and (y) an Incentive Stock Option may not be granted to
an Employee who, at the time of grant, owns stock possessing more than 10
percent of the total combined voting power of all classes of

 

A-3



--------------------------------------------------------------------------------

stock of the Company or any parent or subsidiary of the Company, unless the
Exercise Price per share is not less than 110% of the Fair Market Value of
Company Stock on the date of grant.

 

(iii) If the Company Stock is publicly traded, then, except as otherwise
determined by the Committee, the following rules regarding the determination of
Fair Market Value per share apply:

 

(x) if the principal trading market for the Company Stock is a national
securities exchange or the NASDAQ National Market, the mean between the highest
and lowest quoted selling prices on the relevant date or (if there were no
trades on that date) the latest preceding date upon which a sale was reported,
or

 

(y) if the Company Stock is not principally traded on such exchange or market,
the mean between the last reported “bid” and “asked” prices of Company Stock on
the relevant date, as reported on NASDAQ or, if not so reported, as reported by
the National Daily Quotation Bureau, Inc. or as reported in a customary
financial reporting service, as applicable and as the Committee determines. If
the Company Stock is not publicly traded or, if publicly traded, is not subject
to reported transactions or “bid” or “asked” quotations as set forth above, the
Fair Market Value per share shall be as determined by the Committee.

 

(c) Option Term. The Committee shall determine the term of each Option. The term
of any Option shall not exceed ten years from the date of grant. However, an
Incentive Stock Option that is granted to an Employee who, at the time of grant,
owns stock possessing more than 10 percent of the total combined voting power of
all classes of stock of the Company, or any parent or subsidiary of the Company,
may not have a term that exceeds five years from the date of grant.

 

(d) Exercisability of Options.

 

(i) Options shall become exercisable in accordance with such terms and
conditions, consistent with the Plan, as may be determined by the Committee and
specified in the Grant Instrument or an amendment to the Grant Instrument. The
Committee may accelerate the exercisability of any or all outstanding Options at
any time for any reason.

 

(ii) Notwithstanding the foregoing, the Option may, but need not, include a
provision whereby the Grantee may elect at any time while an Employee,
Non-Employee Director, or Key Advisor to exercise the Option as to any part or
all of the shares subject to the Option prior to the full vesting of the Option.
Any unvested shares so purchased shall be subject to a repurchase right in favor
of the Company, with the repurchase price to be equal to the original purchase
price, and any other restrictions the Committee determines to be appropriate.

 

A-4



--------------------------------------------------------------------------------

(e) Termination of Employment, Disability or Death.

 

(i) Except as provided below, an Option may only be exercised while the Grantee
is employed by the Company as an Employee, Key Advisor or member of the Board.
In the event that a Grantee ceases to be employed by the Company for any reason
other than a “disability,” death or “termination for cause,” any Option which is
otherwise exercisable by the Grantee shall terminate unless exercised within 90
days after the date on which the Grantee ceases to be employed by the Company
(or within such other period of time as may be specified by the Committee), but
in any event no later than the date of expiration of the Option term. Any of the
Grantee’s Options that are not otherwise exercisable as of the date on which the
Grantee ceases to be employed by the Company shall terminate as of such date.

 

(ii) In the event the Grantee ceases to be employed by the Company on account of
a “termination for cause” by the Company, any Option held by the Grantee shall
terminate as of the date the Grantee ceases to be employed by the Company. In
addition to the immediate termination of all Grants, the Grantee shall
automatically forfeit all shares underlying any exercised portion of an Option,
upon refund by the Company of the Exercise Price by the Grantee for such shares.

 

(iii) In the event the Grantee ceases to be employed by the Company because the
Grantee is “disabled,” any Option which is otherwise exercisable by the Grantee
shall terminate unless exercised within one year after the date on which the
Grantee ceases to be employed by the Company (or within such other period of
time as may be specified by the Committee), but in any event no later than the
date of expiration of the Option term. Any of the Grantee’s Options, which are
not otherwise exercisable as of the date on which the Grantee ceases to be
employed by the Company, shall terminate as of such date.

 

(iv) If the Grantee dies while employed by the Company or within 90 days after
the date on which the Grantee ceases to be employed on account of a termination
of employment specified in Section 5(e)(i) above (or within such other period of
time as may be specified by the Committee), any Option that is otherwise
exercisable by the Grantee shall terminate unless exercised within one year
after the date on which the Grantee ceases to be employed by the Company (or
within such other period of time as may be specified by the Committee), but in
any event no later than the date of expiration of the Option term. Any of the
Grantee’s Options that are not otherwise exercisable as of the date on which the
Grantee ceases to be employed by the Company shall terminate as of such date.

 

(v) For purposes of Sections 5(e), 6, 7, and 8:

 

(A) “Company,” when used in the phrase “employed by the Company,” shall mean the
Company, its parent, and any subsidiary corporations.

 

(B) “Employed by the Company” shall mean employment or service as an Employee,
Key Advisor, or member of the Board (so that, for

 

A-5



--------------------------------------------------------------------------------

purposes of exercising Options and SARs and satisfying conditions with respect
to Restricted Stock and Performance Units, a Grantee shall not be considered to
have terminated employment or service until the Grantee ceases to be an
Employee, Key Advisor, and member of the Board), unless the Committee determines
otherwise. The Committee’s determination as to a participant’s employment or
other provision of services, termination of employment or cessation of the
provision of services, leave of absence or reemployment shall be conclusive on
all persons unless determined to be incorrect.

 

(C) “Disability” shall mean a Grantee’s becoming disabled within the meaning of
section 22(e)(3) of the Code.

 

(D) “Termination for cause” shall mean the determination of the Committee that
any one or more of the following events has occurred:

 

(1) the Grantee’s conviction of any act which constitutes a felony under
applicable federal or state law, either in connection with the performance of
the Grantee’s obligations on behalf of the Company or which affects the
Grantee’s ability to perform his or her obligations as an employee, board member
or advisor of the Company or under any employment agreement, non-competition
agreement, confidentiality agreement or like agreement or covenant between the
Grantee and the Company (any such agreement or covenant being herein referred to
as an “Employment Agreement”);

 

(2) the Grantee’s willful misconduct in connection with the performance of his
or her duties and responsibilities as an employee, board member or advisor of
the Company or under any Employment Agreement, which willful misconduct is not
cured by the Grantee within 10 days of his or her receipt of written notice
thereof from the Committee;

 

(3) the Grantee’s commission of an act of embezzlement, fraud or dishonesty,
which results in a loss, damage or injury to the Company;

 

(4) the Grantee’s substantial and continuing neglect, gross negligence or
inattention in the performance of his or her duties as an employee, board member
or advisor of the Company or under any Employment Agreement which is not cured
by the Grantee within 10 days of his or her receipt of written notice thereof
from the Committee;

 

(5) the Grantee’s unauthorized use or disclosure or any trade secret or
confidential information of the Company which adversely affects the business of
the Company, provided that any disclosure of any trade secret or confidential
information of the Company to a third party in the ordinary course of business
who signs a confidentiality agreement shall not be deemed a breach of this
subparagraph;

 

A-6



--------------------------------------------------------------------------------

(6) the Grantee’s material breach of any of the provisions of any Employment
Agreement, which material breach is not cured by the Grantee within 10 days of
his or her receipt of a written notice from the Company specifying such material
breach; or

 

(7) the Grantee has voluntarily terminated his or her employment or service with
the Company and breaches his or her noncompetition agreement with the Company.

 

(f) Exercise of Options. A Grantee may exercise an Option that has become
exercisable, in whole or in part, by delivering a notice of exercise to the
Company with payment of the Exercise Price. The Grantee shall pay the Exercise
Price for an Option as specified by the Committee:

 

(i) in cash,

 

(ii) by delivering shares of Company Stock owned by the Grantee for the period
necessary to avoid a charge to the Company’s earnings for financial reporting
purposes (including Company Stock acquired in connection with the exercise of an
Option, subject to such restrictions as the Committee deems appropriate) and
having a Fair Market Value on the date of exercise equal to the Exercise Price,

 

(iii) after a Public Offering, by payment through a broker in accordance with
procedures permitted by Regulation T of the Federal Reserve Board, or

 

(iv) by such other method of payment as the Committee may approve.

 

Shares of Company Stock used to exercise an Option shall have been held by the
Grantee for the requisite period of time to avoid adverse accounting
consequences to the Company with respect to the Option. The Grantee shall pay
the Exercise Price and the amount of any withholding tax due (pursuant to
Section 9) at the time of exercise.

 

(g) Limits on Incentive Stock Options. Each Incentive Stock Option shall provide
that if the aggregate Fair Market Value of the stock on the date of the grant
with respect to which Incentive Stock Options are exercisable for the first time
by a Grantee during any calendar year, under the Plan or any other stock option
plan of the Company or a parent or subsidiary, exceeds $100,000, then the
option, as to the excess, shall be treated as a Nonqualified Stock Option. An
Incentive Stock Option shall not be granted to any person who is not an Employee
of the Company or a parent or subsidiary (within the meaning of section 424(f)
of the Code).

 

6. Restricted Stock Grants

 

The Committee may issue or transfer shares of Company Stock to a Grantee under a
Grant of Restricted Stock upon such terms as the Committee deems appropriate.
The following provisions are applicable to Restricted Stock:

 

(a) General Requirements. Shares of Company Stock issued or transferred pursuant
to Restricted Stock Grants may be issued or transferred for consideration or for
no consideration, as determined by the Committee. The Committee may establish
conditions under which restrictions on shares of Restricted Stock shall lapse
over a period of time or according to such other criteria as the Committee deems
appropriate. The period of time during which the Restricted Stock will remain
subject to restrictions will be designated in the Grant Instrument as the
“Restriction Period.”

 

A-7



--------------------------------------------------------------------------------

(b) Number of Shares. The Committee shall determine the number of shares of
Company Stock to be issued or transferred pursuant to a Restricted Stock Grant
and the restrictions applicable to such shares.

 

(c) Requirement of Employment. If the Grantee ceases to be employed by the
Company (as defined in Section 5(e)) during a period designated in the Grant
Instrument as the Restriction Period, or if other specified conditions are not
met, the Restricted Stock Grant shall terminate as to all shares covered by the
Grant as to which the restrictions have not lapsed, and those shares of Company
Stock must be immediately returned to the Company. The Committee may, however,
provide for complete or partial exceptions to this requirement, as it deems
appropriate.

 

(d) Restrictions on Transfer and Legend on Stock Certificate. During the
Restriction Period, a Grantee may not sell, assign, transfer, pledge or
otherwise dispose of the shares of Restricted Stock except to a Successor
Grantee under Section 10(a). Each certificate for a share of Restricted Stock
shall contain a legend giving appropriate notice of the restrictions in the
Grant. The Grantee shall be entitled to have the legend removed from the stock
certificate covering the shares subject to restrictions when all restrictions on
such shares have lapsed. The Committee may determine that the Company will not
issue certificates for shares of Restricted Stock until all restrictions on such
shares have lapsed, or that the Company will retain possession of certificates
for shares of Restricted Stock until all restrictions on such shares have
lapsed.

 

(e) Right to Vote and to Receive Dividends. Unless the Committee determines
otherwise, during the Restriction Period, the Grantee shall have the right to
vote shares of Restricted Stock and to receive any dividends or other
distributions paid on such shares, subject to any restrictions deemed
appropriate by the Committee.

 

(f) Lapse of Restrictions. All restrictions imposed on Restricted Stock shall
lapse upon the expiration of the applicable Restriction Period and the
satisfaction of all conditions imposed by the Committee. The Committee may
determine, as to any or all Restricted Stock Grants, that the restrictions shall
lapse without regard to any Restriction Period.

 

7. Stock Appreciation Rights

 

(a) General Requirements. The Committee may grant stock appreciation rights
(“SARs”) to a Grantee separately or in tandem with any Option (for all or a
portion of the applicable Option). Tandem SARs may be granted either at the time
the Option is granted or at any time thereafter while the Option remains
outstanding; provided, however, that, in the case of an Incentive Stock Option,
SARs may be granted only at the time of the Grant of the Incentive Stock Option.

 

A-8



--------------------------------------------------------------------------------

The Committee shall establish the base amount of the SAR at the time the SAR is
granted. Unless the Committee determines otherwise, the base amount of each SAR
shall be equal to the per share Exercise Price of the related Option or, if
there is no related Option, the Fair Market Value of a share of Company Stock as
of the date of Grant of the SAR.

 

(b) Tandem SARs. In the case of tandem SARs, the number of SARs granted to a
Grantee that shall be exercisable during a specified period shall not exceed the
number of shares of Company Stock that the Grantee may purchase upon the
exercise of the related Option during such period. Upon the exercise of an
Option, the SARs relating to the Company Stock covered by such Option shall
terminate. Upon the exercise of SARs, the related Option shall terminate to the
extent of an equal number of shares of Company Stock.

 

(c) Exercisability. A SAR shall be exercisable during the period specified by
the Committee in the Grant Instrument and shall be subject to such vesting and
other restrictions as may be specified in the Grant Instrument. The Committee
may accelerate the exercisability of any or all outstanding SARs at any time for
any reason. SARs may only be exercised while the Grantee is employed by the
Company or during the applicable period after termination of employment as
described in Section 5(e). A tandem SAR shall be exercisable only during the
period when the Option to which it is related is also exercisable.

 

(d) Value of SARs. When a Grantee exercises SARs, the Grantee shall receive in
settlement of such SARs an amount equal to the value of the stock appreciation
for the number of SARs exercised, payable in cash, Company Stock or a
combination thereof. The stock appreciation for a SAR is the amount by which the
Fair Market Value of the underlying Company Stock on the date of exercise of the
SAR exceeds the base amount of the SAR as described in Subsection (a).

 

(e) Form of Payment. The Committee shall determine whether the appreciation in a
SAR shall be paid in the form of cash, shares of Company Stock, or a combination
of the two, in such proportion as the Committee deems appropriate. For purposes
of calculating the number of shares of Company Stock to be received, shares of
Company Stock shall be valued at their Fair Market Value on the date of exercise
of the SAR. If shares of Company Stock are to be received upon exercise of an
SAR, cash shall be delivered in lieu of any fractional share.

 

8. Performance Units

 

(a) General Requirements. The Committee may grant performance units
(“Performance Units”) to a Grantee. Each Performance Unit shall represent the
right of the Grantee to receive an amount based on the value of the Performance
Unit, if performance goals established by the Committee are met. A Performance
Unit shall be based on the Fair Market Value of a share of Company Stock or on
such other measurement base as the Committee deems appropriate. The Committee
shall determine the number of Performance Units to be granted and the
requirements applicable to such Units.

 

A-9



--------------------------------------------------------------------------------

(b) Performance Period and Performance Goals. When Performance Units are
granted, the Committee shall establish the performance period during which
performance shall be measured (the “Performance Period”), performance goals
applicable to the Units (“Performance Goals”) and such other conditions of the
Grant, as the Committee deems appropriate. Performance Goals may relate to the
financial performance of the Company or its operating units, the performance of
Company Stock, individual performance, or such other criteria as the Committee
deems appropriate.

 

(c) Payment with respect to Performance Units. At the end of each Performance
Period, the Committee shall determine to what extent the Performance Goals and
other conditions of the Performance Units are met and the amount, if any, to be
paid with respect to the Performance Units. Payments with respect to Performance
Units shall be made in cash, in Company Stock, or in a combination of the two,
as determined by the Committee.

 

(d) Requirement of Employment. If the Grantee ceases to be employed by the
Company (as defined in Section 5(e)) during a Performance Period, or if other
conditions established by the Committee are not met, the Grantee’s Performance
Units shall be forfeited. The Committee may, however, provide for complete or
partial exceptions to this requirement, as it deems appropriate.

 

9. Qualified Performance-Based Compensation

 

(a) Designation as Qualified Performance-Based Compensation. The Committee may
determine that Performance Units or Restricted Stock granted to an Employee
shall be considered “qualified performance-based compensation” under Section
162(m) of the Code. The provisions of this Section 9 shall apply A-7 to Grants
of Performance Units and Restricted Stock that are to be considered “qualified
performance-based compensation” under Section 162(m) of the Code.

 

(b) Performance Goals. When Performance Units or Restricted Stock that are to be
considered “qualified performance-based compensation” are granted, the Committee
shall establish in writing (i) the objective performance goals that must be met
in order for restrictions on the Restricted Stock to lapse or amounts to be paid
under the Performance Units, (ii) the Performance Period during which the
performance goals must be met, (iii) the threshold, target and maximum amounts
that may be paid if the performance goals are met, and (iv) any other
conditions, including without limitation provisions relating to death,
disability, other termination of employment or Reorganization, that the
Committee deems appropriate and consistent with the Plan and Section 162(m) of
the Code. The performance goals may relate to the Employee’s business unit or
the performance of the Company and its subsidiaries as a whole, or any
combination of the foregoing. The Committee shall use objectively determinable
performance goals based on one or more of the following criteria: stock price,
earnings per share, net earnings, operating earnings, return on assets,
stockholder return, return on equity, growth in assets, unit volume, sales,
market share, or strategic business criteria consisting of one or more
objectives based on meeting specific revenue goals, market penetration goals,
geographic business expansion goals, cost targets or goals relating to
acquisitions or divestitures.

 

A-10



--------------------------------------------------------------------------------

(c) Establishment of Goals. The Committee shall establish the performance goals
in writing either before the beginning of the Performance Period or during a
period ending no later than the earlier of (i) 90 days after the beginning of
the Performance Period or (ii) the date on which 25% of the Performance Period
has been completed, or such other date as may be required or permitted under
applicable regulations under Section 162(m) of the Code. The performance goals
shall satisfy the requirements for “qualified performance-based compensation,”
including the requirement that the achievement of the goals be substantially
uncertain at the time they are established and that the goals be established in
such a way that a third party with knowledge of the relevant facts could
determine whether and to what extent the performance goals have been met. The
Committee shall not have discretion to increase the amount of compensation that
is payable upon achievement of the designated performance goals.

 

(d) Maximum Payment. If Restricted Stock, or Performance Units measured with
respect to the fair market value of the Company Stock, is granted, not more than
625,000 shares may be granted to any Grantee for any Performance Period. If
Performance Units are measured with respect to other criteria, the maximum
amount that may be paid to an Employee with respect to a Performance Period is $
1,000,000.

 

(e) Announcement of Grants. The Committee shall certify and announce the results
for each Performance Period to all Grantees immediately following the
announcement of the Company’s financial results for the Performance Period. If
and to the extent that the Committee does not certify that the performance goals
have been met, the grants of Restricted Stock or Performance Units for the
Performance Period shall be forfeited.

 

10. Withholding of Taxes

 

(a) Required Withholding. All Grants under the Plan shall be subject to
applicable federal (including FICA), state and local tax withholding
requirements. The Company shall have the right to deduct from all Grants paid in
cash, or from other wages paid to the Grantee, any federal, state or local taxes
required by law to be withheld with respect to such Grants. In the case of
Options and other Grants paid in Company Stock, the Company may require the
Grantee or other person receiving such shares to pay to the Company the amount
of any such taxes that the Company is required to withhold with respect to such
Grants, or the Company may deduct from other wages paid by the Company the
amount of any withholding taxes due with respect to such Grants.

 

(b) Election to Withhold Shares. If the Committee so permits, a Grantee may
elect to satisfy the Company’s income tax withholding obligation with respect to
an Option, SAR, Restricted Stock or Performance Units paid in Company Stock by
having shares withheld up to an amount that does not exceed the Grantee’s
maximum marginal tax rate for federal (including FICA), state and local tax
liabilities. The election must be in a form and manner prescribed by the
Committee and shall be subject to the prior approval of the Committee.

 

A-11



--------------------------------------------------------------------------------

11. Transferability of Grants

 

(a) Nontransferability of Grants. Except as provided below, only the Grantee may
exercise rights under a Grant during the Grantee’s lifetime. A Grantee may not
transfer those rights except by will or by the laws of descent and distribution
or, with respect to Grants other than Incentive Stock Options, if permitted in
any specific case by the Committee, pursuant to a domestic relations order (as
defined under the Code or Title I of the Employee Retirement Income Security Act
of 1974, as amended, or the regulations therein). When a Grantee dies, the
personal representative or other person entitled to succeed to the rights of the
Grantee (“Successor Grantee”) may exercise such rights. A Successor Grantee must
furnish proof satisfactory to the Company of his or her right to receive the
Grant under the Grantee’s will or under the applicable laws of descent and
distribution.

 

(b) Transfer of Nonqualified Stock Options. Notwithstanding the foregoing, the
Committee may provide, in a Grant Instrument, that a Grantee may transfer
Nonqualified Stock Options to family members or other persons or entities
according to such terms as the Committee may determine; provided that the
Grantee receives no consideration for the transfer of an Option and the
transferred Option shall continue to be subject to the same terms and conditions
as were applicable to the Option immediately before the transfer.

 

12. Reorganization of the Company

 

(a) Reorganization. As used herein, a “Reorganization” shall be deemed to have
occurred if the stockholders of the Company approve (or, if stockholder approval
is not required, the Board of Directors approves) an agreement providing for (i)
the merger or consolidation of the Company with another corporation where the
stockholders of the Company, immediately prior to the merger or consolidation,
will not beneficially own, immediately after the merger or consolidation, shares
entitling such stockholders to more than 50% of all votes to which all
stockholders of the surviving corporation would be entitled in the election of
directors (without consideration of the rights of any class of stock to elect
directors by a separate class vote), (ii) the sale or other disposition of all
or substantially all of the assets of the Company, or (iii) a liquidation or
dissolution of the Company.

 

(b) Assumption of Grants. Upon a Reorganization where the Company is not the
surviving corporation (or survives only as a subsidiary of another corporation),
unless the Committee determines otherwise, all outstanding Options and SARs that
are not exercised shall be assumed by, or replaced with comparable options or
rights by, the surviving corporation.

 

(c) Other Alternatives. Notwithstanding the foregoing, in the event of a
Reorganization, the Committee may take one or both of the following actions: the
Committee may (i) require that Grantees surrender their outstanding Options and
SARs in exchange for a payment by the Company, in cash or Company Stock as
determined by the Committee, in an amount equal to the amount by which the then
Fair Market Value of the shares of Company Stock subject to the Grantee’s
unexercised Options and SARs exceeds the Exercise Price of the Options or the
base amount of the SARs, as applicable, or (ii) after giving Grantees an
opportunity to exercise their outstanding Options and SARs, terminate any or all
unexercised Options and SARs at such time as the Committee deems appropriate.
Such surrender or termination shall take place as of the date of the
Reorganization or such other date as the Committee may specify.

 

A-12



--------------------------------------------------------------------------------

(d) Limitations. Notwithstanding anything in the Plan to the contrary, in the
event of a Reorganization, the Committee shall not have the right to take any
actions described in the Plan (including without limitation actions described in
Subsection (b) above) that would make the Reorganization ineligible for desired
tax treatment if, in the absence of such right, the Reorganization would qualify
for such treatment and the Company intends to use such treatment with respect to
the Reorganization.

 

13. Change of Control of the Company

 

(a) As used herein, a “Change of Control” shall be deemed to have occurred if
(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes a “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
a majority of the voting power of the then outstanding securities of the Company
except where the acquisition is approved by the Board of Directors; or (ii) Any
person has commenced a tender offer or exchange offer for a majority of the
voting power of the then outstanding shares of the Company.

 

(b) Notice and Acceleration. Unless the Committee determines otherwise, a Change
of Control shall not result in the acceleration of vesting of outstanding
Options and SARs, the removal of restrictions and conditions on outstanding
Restricted Stock grant, or any accelerated payments in connection with
outstanding Performance Units.

 

(c) Other Alternatives. Notwithstanding the foregoing, in the event of a Change
of Control, the Committee may take one or both of the following actions: the
Committee may (i) require that Grantees surrender their outstanding Options and
SARs in exchange for a payment by the Company, in cash or Company Stock as
determined by the Committee, in an amount equal to the amount by which the then
Fair Market Value of the shares of Company Stock subject to the Grantee’s
unexercised Options and SARs exceeds the Exercise Price of the Options or the
base amount of the SARs, as applicable, or (ii) after giving Grantees an
opportunity to exercise their outstanding Options and SARs, terminate any or all
unexercised Options and SARs at such time as the Committee deems appropriate.
Such surrender or termination shall take place as of the date of the Change of
Control or such other date as the Committee may specify.

 

(d) Limitations. Notwithstanding anything in the Plan to the contrary, in the
event of a Change of Control, the Committee shall not have the right to take any
actions described in the Plan (including without limitation actions described in
Subsection (c) above) that would make the Change of Control ineligible for
desired tax treatment if, in the absence of such right, the Change of Control
would qualify for such treatment and the Company intends to use such treatment
with respect to the Change of Control.

 

14. Amendment and Termination of the Plan

 

(a) Amendment. The Board may amend or terminate the Plan at any time; provided,
however, that no amendment will be effective without shareholder approval if
such approval is required under the rules of any exchange or which the company
Stock is then listed.

 

A-13



--------------------------------------------------------------------------------

(b) Termination of Plan. The Plan shall terminate on May 20, 2015, unless the
Plan is terminated earlier by the Board or is extended by the Board with the
approval of the stockholders.

 

(c) Termination and Amendment of Outstanding Grants. A termination or amendment
of the Plan that occurs after a Grant is made shall not materially impair the
rights of a Grantee unless the Grantee consents. The termination of the Plan
shall not impair the power and authority of the Committee with respect to an
outstanding Grant. Whether or not the Plan has terminated, an outstanding Grant
may be terminated or amended in accordance with the Plan or may be amended by
agreement of the Company and the Grantee consistent with the Plan.

 

(d) Governing Document. The Plan shall be the controlling document. No other
statements, representations, explanatory materials or examples, oral or written,
may amend the Plan in any manner. The Plan shall be binding upon and enforceable
against the Company and its successors and assigns.

 

15. Funding of the Plan

 

This Plan shall be unfunded. The Company shall not be required to establish any
special or separate fund or to make any other segregation of assets to assure
the payment of any Grants under this Plan. In no event shall interest be paid or
accrued on any Grant, including unpaid installments of Grants.

 

16. Rights of Grantees

 

Nothing in this Plan shall entitle any Grantee or other person to any claim or
right to be granted a Grant under this Plan. Neither this Plan nor any action
taken hereunder shall be construed as giving any individual any rights to be
retained by or in the employ of the Company or any other employment rights.

 

17. No Fractional Shares

 

No fractional shares of Company Stock shall be issued or delivered pursuant to
the Plan or any Grant. The Committee shall determine whether cash, other awards
or other property shall be issued or paid in lieu of such fractional shares or
whether such fractional shares or any rights thereto shall be forfeited or
otherwise eliminated.

 

18. Headings

 

Section headings are for reference only. In the event of a conflict between a
title and the content of a Section, the content of the Section shall control.

 

19. Effective Date of the Plan

 

Subject to the approval of the Company’s stockholders, the Plan, as amended and
restated herein, shall be effective on May 20, 2005.

 

A-14



--------------------------------------------------------------------------------

20. Miscellaneous

 

(a) Grants in Connection with Corporate Transactions and Otherwise. Nothing
contained in this Plan shall be construed to (i) limit the right of the
Committee to make Grants under this Plan in connection with the acquisition, by
purchase, lease, merger, consolidation or otherwise, of the business or assets
of any corporation, firm or association, including Grants to employees thereof
who become Employees of the Company, or for other proper corporate purposes, or
(ii) limit the right of the Company to grant stock options or make other awards
outside of this Plan. Without limiting the foregoing, the Committee may make a
Grant to an employee of another corporation who becomes an Employee by reason of
a corporate merger, consolidation, acquisition of stock or property,
reorganization or liquidation involving the Company or any of its subsidiaries
in substitution for a stock option or restricted stock grant made by such
corporation. The terms and conditions of the substitute grants may vary from the
terms and conditions required by the Plan and from those of the substituted
stock incentives. The Committee shall prescribe the provisions of the substitute
grants.

 

(b) Compliance with Law. The Plan, the exercise of Options and SARs and the
obligations of the Company to issue or transfer shares of Company Stock under
Grants shall be subject to all applicable laws and to approvals by any
governmental or regulatory agency as may be required. With respect to persons
subject to section 16 of the Exchange Act, it is the intent of the Company that
the Plan and all transactions under the Plan comply with all applicable
provisions of Rule 16b-3 or its successors under the Exchange Act. The Committee
may revoke any Grant if it is contrary to law or modify a Grant to bring it into
compliance with any valid and mandatory government regulation. The Committee may
also adopt rules regarding the withholding of taxes on payments to Grantees. The
Committee may, in its sole discretion, agree to limit its authority under this
Section.

 

(c) Governing Law. The validity, construction, interpretation and effect of the
Plan and Grant Instruments issued under the Plan shall exclusively be governed
by and determined in accordance with the law of the State of Delaware.

 

A-15